Citation Nr: 0820634	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 7, 
2002 for service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1995 with additional service in the Alabama National Guard. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder, effective February 7, 2002.  

In June 2005, the RO granted an increased rating of 100 
percent, effective April 22, 2005.  


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder, claimed as stress/sleeping problem, in January 1998 
because the veteran's claim was not well grounded.  The 
veteran did not appeal to the Court of Appeals for Veterans 
Claims, and the decision became final.  

2.  The RO received the veteran's petition to reopen a final 
disallowed claim for service connection for PTSD on February 
2, 2001. 

3.  Entitlement to service connection arose prior to February 
2, 2001 because sufficient competent medical evidence to show 
a diagnosis of PTSD was in VA's possession and because 
sufficient service personnel records to substantiate combat 
action existed on February 2, 2001 but had not been obtained 
from government sources or promptly requested from the 
veteran.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 7, 
2002, but not earlier than February 2, 2001, for service 
connection for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5110(b) (1), 7104 (West 2002); 38 C.F.R.
§§ 3. 114, 3.155, 3.156, 3.303, 3.304, 3.400, 4.125 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Following receipt of the veteran's petition to reopen a final 
disallowed claim for service connection, the RO provided 
notice in November 2002 that did not address the criteria for 
reopening a final disallowed claim.  The notice addressed 
three of the elements required to establish service 
connection but did not note that a disability rating and 
effective date would be assigned if service connection was 
awarded.  In June 2004, the RO granted service connection and 
a 30 percent initial rating, effective February 7, 2002.  In 
June 2005, the RO granted an increased rating of 100 percent, 
effective in April 2005.  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Therefore, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an Army infantryman including service 
in Panama from April 1989 to April 1990.  He contends that 
service connection for PTSD should be effective the date of 
receipt of a claim for service connection for stress and a 
sleep disorder in April 1995.   He contends that he was never 
informed that the Board has denied the claim in 1998 and 
suspected that the decision might have been mailed to another 
veteran of the same name.  He also contends that the date of 
receipt of the veteran's petition to reopen a final 
disallowed claim for service connection for PTSD was on 
February 2, 2001.  

A claim for service-connection for stress and a sleeping 
problem was received by the RO in Houston, Texas, in April 
1995.  The veteran did not mention experiencing any traumatic 
events or provide any evidence of on-going mental health 
treatment.  In June 1995, a VA examiner noted the veteran's 
reports of difficulty sleeping but concluded that the veteran 
had no nervous system deficits.  He did not note any reports 
from the veteran of traumatic experiences in service, and he 
did not diagnose a sleep or psychiatric disorder.  In April 
1996, the RO in Montgomery, Alabama, denied service 
connection because service medical records and a VA 
examination were silent for any symptoms or diagnoses of a 
stress or sleeping disorder.  The veteran appealed, and in 
January 1998, the Board denied service connection for a 
psychiatric disorder as not well-grounded for the same 
reasons.  The veteran did not appeal to the Court of Appeals 
for Veterans Claims and the decision became final.  
38 U.S.C.A. § 7104.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Where compensation is awarded 
pursuant to a liberalizing law, the effective date shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act.  If the claim is 
reviewed at the request of the claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law.  In this case, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-45,  §3a, 114 Stat. 
2096, effective November 9, 2000,  eliminated the requirement 
for a veteran to present a well-grounded claim, the standard 
under which the veteran's claim was previously denied by the 
Board.  

As a preliminary matter, the Board will examine the evidence 
to determined if the veteran had been informed of the Board's 
1998 decision and to establish the date of receipt of a 
petition to reopen the claim. 

In the January 1998 decision, the Board also granted service 
connection for another disorder and remanded several other 
claims for additional development.  The RO provided a rating 
decision in February 1998 and the Board provided a decision 
on the remanded claims in December 2000.  Neither the veteran 
nor his representative noted any lack of knowledge of the 
status of his 1995 claim for service connection 


for stress and a sleeping disorder.  The Board's decisions 
appear to have been date stamped and mailed in the normal 
manner using the veteran's correct name and identifying 
numbers.  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The veteran 
has not presented clear evidence to rebut the presumption.  
Furthermore, the veteran expressed his current claim received 
in February 2001 as a petition to reopen the claim.  

The veteran's petition was dated January 30, 2001 and 
included copies of VA treatment records dated from April 2000 
to January 2001.  The copy of the petition in the file is 
date stamped for receipt by the RO on February 7, 2002, over 
one year later.  The VA treatment records and a memorandum 
from the representative indicating that a statement from the 
veteran and 11 pages of medical records were being submitted 
was date stamped as received on February 2, 2001.  

In correspondence to the veteran in November 2002, the RO 
referred to receipt of a claim for service connection for 
PTSD on February 2, 2001.  An internal RO document also 
showed receipt of claim on February 2, 2001.  As the medical 
records and representative's cover memorandum were dated 
stamped as received on the earlier date, the Board concludes 
that the veteran's petition to reopen a final disallowed 
claim for service connection for PTSD was received by the RO 
on February 2, 2001.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).   

Service records are silent for any diagnosis or treatment of 
a psychiatric disorder in service.  In a March 1995 discharge 
physical examination, the veteran reported symptoms of 
insomnia, memory loss, and "nervous trouble."  None of the 
symptoms were evident in earlier outpatient treatment 
records.  The examiner did not address the symptoms or 
diagnose any related disorder.  The veteran continued service 
in the Alabama National Guard.  In July 1998, the veteran was 
examined to determine his fitness for further service.  The 
veteran reported symptoms of depression, insomnia, and 
anxiety but did not mention any traumatic events.  The 
examiner did not address the complaints or diagnose any 
psychiatric disorder.  Although the examiner recommended 
disqualification for other medical reasons, it is not clear 
from the record when the veteran ended his reserve service.  

In July 1999, a VA examiner noted the veteran's reports of 
stress, sleeplessness, and auditory hallucinations.  The 
veteran reported that these symptoms first occurred while he 
was serving in Panama in 1990 after he had been injured in a 
vehicle accident.  The examiner diagnosed acute psychosis 
with PTSD qualities and prescribed medication.  Two days 
later, the examiner noted the veteran's reports of improved 
sleep and reduced anxiety and noted that the veteran was 
mildly depressed and anxious but no longer psychotic.  He 
diagnosed "likely PTSD" with episodic psychoses.  The 
veteran underwent periodic follow-up examinations over the 
next six months with some improvement.  However, in January 
2001, the veteran was hospitalized at a VA facility following 
an acute, violent episode that included alcohol abuse in 
combination with this prescription medication.  Examiners 
diagnosed an unspecified psychotic disorder but did not 
discuss any symptoms related to traumatic events in service.  
In follow-up examinations in April 2000 and May 2000, an 
examiner noted symptoms of irritability, depression, anxiety, 
lack of anger control, and excessive suspicion of others.  
The examiner continued to diagnose a non-specific psychosis 
and probable PTSD related to the vehicle accident in service.  
In December 2000, PTSD was diagnosed.  

On December 5, 2002, the RO received the veteran's statements 
and a questionnaire in which he reported the vehicle accident 
as well as his experiences in combat during Operation Just 
Cause in Panama in December 1989.  He reported that his unit 
was ambushed and that he witnessed the death and serious 
injury to two other soldiers in his unit during the 
firefight.  Service personnel records in the claims file 
contained only the veteran's Certificate of Release or 
Discharge from Active Service (DD-214) that showed no combat 
action.  

In January 2003, the RO reopened the claim but denied it 
because there was no record of combat action and because the 
veteran had not submitted sufficient information to permit 
verification of the accident or firefight.  In February 2003, 
the veteran submitted copies of additional service personnel 
records that showed that he had participated in Operation 
Just Cause and had been awarded the Combat Infantryman Badge.  
He also provided detailed dates, locations, and names of 
fellow soldiers involved in the combat action.  The first 
mental health examination to address symptoms related to 
combat action was in December 2003 in which the examiner 
noted that the veteran's PTSD was related to the traumatic 
events in combat. 

The veteran expressed timely disagreement and perfected a 
timely appeal.  Prior to action by the Board, in June 2004, 
the RO granted service connection and a 30 percent initial 
rating, effective February 7, 2002.  In June 2005, the RO 
granted an increased rating of 100 percent, effective in 
April 2005.  

The Board concludes that an effective date of February 2, 
2001 but not earlier, is warranted for service connection for 
PTSD.  As previously discussed, the date of receipt of a 
petition to reopen a final disallowed claim was received by 
the RO on February 2, 2001.  The Board must now determine the 
date entitlement arose.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

There is competent medical evidence of symptoms and a 
provisional diagnosis of PTSD related to an in-service 
vehicle accident in 1999.   The veteran was never advised of 
the criteria for new and material evidence to reopen the 
service connection claim for a psychiatric disorder.  Rather, 
the RO considered his claim as a new claim for PTSD.  He was 
not advised of the requirements to substantiate a claim for 
PTSD until November 2002.  The veteran subsequently provided 
sufficient details of the accident to pursue verification and 
provided his first report of combat action in December 2002.   
Service personnel records to confirm combat action were 
received in February 2003.  The first medical examiner to 
consider the combat events and attribute PTSD to them was in 
December 2003.  

Therefore, in consideration of all the facts found, the Board 
concludes that sufficient evidence was available to show 
entitlement to service connection prior to February 2, 2001.  
There was sufficient medical evidence of treatment in 1999 
and 2000 in VA's possession to substantiate service 
connection for PTSD.  Further, service personnel records 
sufficient to show combat action were available in the 
possession of the government and could have been requested at 
the time of claim or obtained from the veteran had the RO 
provided prompt notice of the relevant criteria.  Therefore, 
as the date of receipt of claim is the later, service-
connection for PTSD is warranted effective February 2, 2001. 

Pursuant to 38 C.F.R. § 3.156(c)(1), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  However, that provision does not apply 
to records that VA could not have obtained when it decided 
the claim because the records did not exist or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the appropriate agency.  
38 C.F.R. § 3.156(c)(2).  In this case, VA was not on notice 
until December 2002 that service records existed showing, 
among other things, the receipt of a CIB.  Accordingly, the 
provisions of 38 C.F.R. § 3.156(c) do not allow for an 
earlier effective date in this case.  

The Board has also considered whether the RO properly treated 
the veteran's February 2001 claim as one to reopen rather 
than a new claim.  In Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996), the Court of Appeals for the Federal 
Circuit concluded that a claim based on the diagnosis of a 
new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement.  
In this case, the veteran argued in his VA Form 9, Appeal to 
Board of Veterans' Appeals, that his original claim for PTSD 
was filed in 1995.  Accordingly, this claim is 
distinguishable from Ephraim and the RO did not err in 
treating this as a claim to reopen.  

The Board considered whether service connection was warranted 
on November 9, 2000, the date of enactment of the law that 
eliminated the criteria for a well-grounded claim, or on an 
earlier date.  The Board concludes that such earlier 
effective date is not warranted.  The veteran's 1995 claim 
for service connection for a psychiatric disorder was denied 
by the Board in 1998 based on medical evidence and reports 
from the veteran in the record that did not include a 
psychiatric diagnosis or any references to traumatic events 
in service.  The Board's decision in January 1998 is final.  
As there was no outstanding claim for any disorder until 
February 2001, advancement of the effective date to November 
9, 2000 or earlier is not warranted because the veteran did 
not report his participation in combat or file a request to 
reopen his claim for service connection for a psychiatric 
disorder on an earlier date.   

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date for service connection for post-traumatic 
stress disorder of February 2, 2001, but not earlier, is 
granted subject to the legal criteria governing the payment 
of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


